Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sanchez Hudson appeals the district court’s order granting counsel’s motion for a sentence reduction under 18 U.S.C. § 3582 (2006). We have considered Hudson’s argument on appeal and conclude there was no abuse of discretion by the district court. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004)(stating standard of review). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.